GENERA




Honorable Marvin B. Broa, Jr-
Criminal Dietriot Attorney
Fort I%rbh, .Te~s

Attention: Ebn. D+xm   Roses          opinion &.0-44C2

Dsar Si'rr                            Rer Ths effect of Seations 39 and 42
                                          of House Bill No. 20, 47th Legia-
                                          latuie. otithe disolosure 'ofrs-
                                          ports made by the Dspartment of
                                          Publio safe* to proseouting of-
                                          ficials.

         we ars iu receipt of your letter of February 7, 1942, from which we
quote the folloniag portiona:

"The office.of the Highway Patrol at Fort )Ibrth,acting, they say, und&
direatiou of Coloael Haner Garrison, Dire&or of the Department of PuLilio
Safety, will not-file in this office a copy of.their report as to what
they did or found in510their investigation. I have seen a number of their
reports and they draw a diagram of the soene of the ,aooident,whiah would
be wry helpful, together with their oQrment ~a@ to.what they found out fran
persons other than the aoaused, to the IRst~iot.Attorney~s Office; *hen
complaints are filed for drivJ.ng'amotor Vehicle while intoxicated, fail-
ing to render aid, or murder without maliae. I& fa$, if they do ,not ohoese
to file a wanplaint, their underataudiig is that they'are foxbidden by this
Act to disclose to the proseouting atto.rm@a off$oe anythiug that they-y
know about the prtioular transaotion, ~hep,int'onnatioaO&I&~ to this offibe
that there has been a violation of the la&.

"Our oonstruotion of this Aat is that.they only +hiag,,thatis priVilegeedend
confidential iathe report of the w~m(tde     t0 th4 l%&rtment of kulS&O fbfe-
ty, not as to the evidenoe.that &ghiz 6; might iiiit
                                                   show a~violation of the
lam.

"I sm sure that Colonel Garrison and his Dspartment.are ,aotingih aerfeotly
good faith; tit I em also equally sure that they ha-fea Disoolioeptioaof
the effeot of House Bill No. 20.

"Will you please advise this offlce at your earliest emmenienoe yotm oon-
struotion of the duties of the Department of Public Safety a6 to notifying
the prosecuting officers of such aooideuts where the offense of drunken
driving, failing to render aid, or murder is involvedf'
Honorable &rvin   H. Brown, Jr., page 2 (O-4402)



         The ~rovisioniiof House Bill Do. 20.of the 47th Legislature,
(Article 6667b;Revised Civil Statutes) which are involved in+his opin-
ion are Sections 39 and 42. Section 39 reads as follows:

"Aooidents to be reported by persons involvedr -

         *Every person involved in an accident resulting in death, injury,
or apparent property damage of l?iQ Dollars ($50) or more where one or
more motor vehicles are involved and vhhois the holder of an opsrator's,
cammeraial operator's, or chauffeur's license, under the provisions of this
Act, shall make a report of suoh accident to the Department of Public Safety
within forty-eight (46) hours. Refusal to make such report shall render
the holder of such license liable to suspension or revocation of such license.
Reports required by this Section shall be deemed privileged communications."

         Section 42 provides as follows:

"Accident reports confidential: -

         "All required accident reports and supplemental reports ahall be
without prejudice to the individual so repxting and shall be for the con-
fidential us&of the D+artzsent except that the Department,may disclose the
identity of a person involved in an acaident when such identity is not other-
wise knom or v&en such person denieshis presence at such accident. No
such report shall be used as evidenoe in any trial, civil or 'criminal,aris-
ing out of such accident, exaept that the Department shall furnish upon re-
quest of any person who has, or claims to haw, made such a report or upon
demand of any court; a certificate showing that a specified report has or
has not been received by the Dsparbnenb, solely to prove a compliance or
failure to cmsply with the requirementthat such report be made to the De-
partment.'

          Ws believe the intention of the Legislature in enacting the above
seotions was to prevent 'enyviolations of the Constitutional inhibitions
against self-incriminations. The Fifth Amendment to the Constitution of the
Unite.dStates and Article 1, Section .lOof the mustitution of Texas, pro-
vide, in substance, that inall criminal prosecutions the accused shall not
bs compelled to give evidence against himself. This rule applies in any
kind of oass inwhioh one is called as a tittnessincluding civil and orim-
,inal oases. See 44 Texas Jurisprudenoe, page 964, et seq., and 12 Texas
Law Review, page 20, et seqi

         This privilege is discussed in Wigmore on Rvidenoe,~~Volume8, page
325, et seq., in which it is said:

"The protection, under all clauses, extends to all manner, of proceedings in
which testimony is'to be taken, whether litigous or not, and whether 'sx
pertef or otherwise/ It;therefore applies in all kinds of courts, and all
methods of interrogation before a court, in investigations by a grand jury,
and investigations by a Legislature or a body having legislatwe funotions,
and in investigations by administrative officials."
         _   .-




Honorable h&rvin H. Brown, Jr., page"3 (o-4402)




         This privilege,is always personal as is discussed in 44 Texas
Jurisprudence, page 966, where it is'saidr

"The privilege of not enswsring the questions on the ground that it vii11
inoriminate him is the privilege of the witness only; only he may assert
the privilege of refusing to testify on that ground."

         Privileged ccamsunioationsare always held inviolate, but we do not
believe this rule has ever been carried to the extent of saying that inform-
ation obtained from other sources cannot be divulged by the person obtaining
such facts. Thus in discussing the scope of privileged communications be-
tween attorney and client, Mr. Wigmore in his work on Evidence, Volwae.6, at
page 615, et seq., saysr

"It is therefore not sufficient for the attorney, in invoking the privilege,
to state that the information oeme somehow to him while acting for his cli-
ent, nor'that it came from sane particular third person for the benefit of
the qlient (unless the latter are agents of his client)."

         Ik, believe that the intention of the Legislature in establishing
the Department of Public Safety as is setforth in Artiole 4413, Sections 4
and 21 and other ,sectionsthereof, indicates that the department is to &op-
erate witht.he sheriffs and other local peace officers throughout the State
for the purpose of the prevention and discovery of orimes and the apprehen-
sion of criminals and the promotion of public safety. &ticle 4413, Section
4, provides*

"The oommission shall   formulate plans and policies for the enforcement of
the criminal laws and   of the traffic end safety laws of the State, the pre-
vention of crime, the   detection and apprehension of violators of the laws,
and for the education   of the citizens of the State in the promotion of
public safety and law   observance."

        Artiole 4413, Section 21, providesr

*The Director . . . shall formulate and put into effeot plans and means of
cooperating with the sheriffs end local police and peace ofiloers through-
out the State for the Purpose of the prevention and discovery of crimes
and the apprehension of criminals and the promotion of public safety."

         Our interpretation of the above articlea and authorities is that
the Deparhnent of Public Safety is not authorized to disclose any informa-
tion contained in reports reoeived from the persons involved in the acci-
dent described in thes statutes, but that they are authorized to notify
the prosecuting officers of all other information relating to oriminal
offenses which they receive from third persons or obtain during the course
of their own investigations.
Rnorable Marvin H. Brown, Jr., ~.i.-.,
                               Page 4 (o-4402)
                                            1..        :



         Your request also relates to the authority of the Department to
furnish proseouting.offiaere with a copy of the report made to it by a
patrolman in instanoes involving offenses of.drunken driving, failure to
stop and render aid, or murder, etc.

         Director Garrison advises that'the~Department of Public Safety
does furnish to such officers such fasts as are discolsed by the investi-
gation end that its patrolmen are instruatsd to cooperate with other
officers in this respect, hrt thaf.it is the established policy of the
Departrent not to furnish aomplete copies of such reports for the mason
that they always contain comments by the patrolman making the report
which comments are considered confidential.

        I% csn find no legal objection to this established policy of.the
Department.

                                            Yours wry      truly

                                        ATTORNEY GEiNERbLOF TRXAS

                                        ay /s/Alfred       F. Herb&in


                                                  Alfred F. Hebsrlin
                                                             ~~A~sistant~
APPRWRDAPR   8, 1942
/s/GROVRR SELLERS
FIRST ASSISTART
ATTORNBY GENERkL                                        APPROVED
                                                  Opinion Casmittee
                                                        By BPlB
                                                        ChaWsan